BUFFINGTON, Circuit Judge.
In this case James S. Bradley applied for a brewery permit for premises in Mahanoy City. Heretofore an application for such a permit by James S. Bradley, trading as Fraekville Lumber & Supply Company, had been refused, and such action was finally sustained by this court in an opinion reported at 46 F.(2d) 458. After hearing and a thorough investigation of the present application, a permit was refused. Thereupon a bill was filed in this case by Bradley, alleging the refusal by the supervisor was arbitrary and capricious. After hearing, the court below held his refusal was not arbitrary and capricious and dismissed the bill for want of equity. 1 F. Supp. 222.
After hearing thorough argument by counsel for the applicant, after- a careful study of the proofs by each member of this court and a full consideration thereof collectively, all the members of the court are of opinion that neither the commissioner nor the court below was in error.
Accordingly, the decree dismissing the bill for want of eqility is affirmed.